Citation Nr: 9923550	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
numbness and sweating of the feet.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1978 
to October 1983 with two years and eight months of prior 
active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a low back disorder and 
service connection for numbness and sweating of the feet.  


FINDINGS OF FACT

1.  The RO, in pertinent part, denied entitlement to service 
connection for a low back disorder and reopening a claim of 
service connection for numbness and swelling of the feet, 
when it issued an unappealed rating decision in June 1993.  

2.  The evidence submitted since the June 1993 rating 
decision bears directly and substantially upon both issues at 
hand, and because it is neither duplicative nor cumulative, 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for a low 
back disorder is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

4.  The claim of entitlement to service connection for a 
bilateral foot condition is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1993 determination 
wherein the RO denied service connection for a low back 
disorder and denied reopening a claim of service connection 
for numbness and sweating of the feet is new and material, 
and the appellant's claims for those benefits are reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1998).

2.  The claim of entitlement to service connection for a low 
back disorder is well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The claim of entitlement to service connection for 
numbness and sweating of the feet is well-grounded.  
38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the May 1993 rating 
decision wherein the RO denied entitlement to service 
connection for a low back disorder, and denied reopening a 
claim of service connection for numbness and sweating of the 
feet, is reported below.


Service medical records show no complaints or diagnoses of a 
low back disorder at the appellant's enlistment examination 
in February 1976.  The appellant received medical attention 
in July 1977 after injuring his back while lifting someone.  
The appellant was diagnosed with strained latissimus dorsi 
muscles.  

In August 1977 the appellant was seen with complaints of 
numbness in his left foot (particularly in his left great 
toe) for two weeks.  It was noted that there was no history 
of a specific trauma.  Examination revealed decreased 
sensation and central redness over the area involved.  The 
appellant was diagnosed with neuritis based on a probable 
trauma that the appellant had forgotten about.  

In November 1977 the appellant was seen with a two week 
history of low back pain.  No traumatic history for this 
problem was noted.  An x-ray of the lumbar spine revealed an 
increased angle of the coccyx and sacrum.  The appellant was 
diagnosed with facet pain.  

In October 1979 the appellant was seen for numbness and 
coldness in his right foot.  It was noted that this had been 
occurring for about seven days and that the symptoms 
typically appeared after he had been standing for an extended 
period of time or after he had gone running.  Examination 
revealed decreased sensation to palpation in the medial 
aspect of the right great toe.  No specific diagnosis was 
rendered.  

The appellant returned in November 1979 with the same 
complaints of numbness and coldness; however, he reported 
that they were now occurring in both of his feet.  A red and 
purple streak was noticed on the appellant's sacrum and he 
was diagnosed with a pilonidal cyst.  

The appellant reported foot trouble at a June 1983 
examination, but no specific diagnosis of a foot condition 
was noted.  

The appellant reported a history of recurrent back pain as 
well as foot trouble at a physical examination in June 1983; 
however, no diagnosis of a low back disorder or of a foot 
condition was noted on examination.  There is no subsequent 
documentation regarding the back in the appellant's service 
medical records.  

In September 1983 the appellant reported numbness and 
sweating in both of his feet.  Examination revealed coldness 
and numbness over the left great toe.  The skin of the feet 
was pale and sweaty.  The medial aspect of both feet was 
found to be without sensation, and it was noted that the 
appellant had a pronated gait propulsion off the medial 
aspect of the hallux.  The appellant was not given a specific 
diagnosis.  He was diagnosed with a possible nerve disorder 
or possible Raynaud's Syndrome.  

After separation from service, the appellant underwent a VA 
examination in September 1984.  The appellant reported, in 
pertinent part, occasional pain in his lower back when 
bending, uncontrollable twitching in his feet, and numbness 
in his toes.  Examination revealed no spinous process 
tenderness and full range of motion in the back.  No 
diagnosis was made regarding the appellant's back.  No 
diagnosis was made for the appellant's feet because he did 
not keep an appointment with regard to a specific examination 
for his feet.  

In June 1992, the appellant underwent a physical examination 
conducted by Dr. P.H.G.  The examination was conducted 
pursuant to a worker's compensation claim filed by the 
appellant against a former employer.  The appellant reported 
injuring his low back in November 1990.  He reported low back 
pain since that time.  Dr. P.H.G. noted that a magnetic 
resonance imaging scan (MRI) performed in May 1991 had 
revealed a herniated disc at L5-S1 juxtaposed to the 
transiting S1 root.  He also noted a previous 
electromyography (EMG) performed in March 1992 which 
demonstrated bilateral involvement of the S1 myotome with 
abnormal F-waves and H-reflexes bilaterally.  The appellant 
was diagnosed with a herniated lumbar intervertebral disc 
involving the L5 disc.  

Regarding his feet, it was noted at this examination that the 
appellant exhibited sensory loss in the right lower 
extremity, diminished right Achilles reflex and mild weakness 
of the extensor halluces longus.  

In November 1992 the appellant was noted as reporting to the 
Health Agency of San Luis Obispo County that he injured his 
back two years prior and that he was still experiencing 
considerable back pain.  

The RO denied entitlement to service connection for a low 
back disorder when it issued an unappealed rating decision in 
May 1993.  The RO determined that while the veteran was 
treated on one occasion in service for back strain, the post 
service evidence showed treatment for post service work-
related injury with no finding of any link to service.  The 
RO also noted that the veteran had not submitted new and 
material evidence to reopen his claim of service connection 
for a foot disorder reported in service with no foot disorder 
shown on post service VA examination.

In August 1993 the appellant was examined by Dr. V.P.D. 
pursuant to his worker's compensation suit.  It was noted 
that the appellant reported injuring his back in 1990.  He 
did not refer to any previous back disorders.  No mention of 
a back injury or other back disorder existing prior to 1990 
was mentioned in Dr. V.P.D.'s examination of the appellant.  
Dr. V.P.D. concluded that the appellant's current back 
problem developed around April 1991 based on the available 
evidence of when the appellant first started seeking 
treatment for back pain.  No conclusion linking the current 
back injury to service was noted.  

Regarding his feet, it was noted during the examination that 
the appellant had decreased sensation of the plantar aspect 
of both feet as well as the lateral border of both feet and 
in the lateral calf and dorsal aspect of the forefoot.  

Treatment notes from Dr. G.M.C. from February 1994 to 
February 1998 show treatment for back pain in July 1995 and 
January 1998.  

The appellant was noted as reporting numbness and sweating of 
his feet at an examination conducted in June 1997 by Dr. 
J.R.Z.  The appellant was diagnosed, in pertinent part, with 
painful pes planus, painful pronation, and hyperhidrosis.  

The appellant reported numbness and tingling, in pertinent 
part, on physical examinations in January and February 1998.  
He was not diagnosed with a specific foot disorder.  

Treatment notes from W.T.B., DC, show a report of a back 
injury in April 1997 sustained while playing racquetball.  
The appellant reported that the condition started one and a 
half weeks prior.  

In January 1998 Dr. M.E.E. examined the appellant for back 
pain.  The appellant reported a history of an industrial 
injury in 1990.  The appellant also reported hurting his low 
back in December 1997 while moving boxes, and in January 1998 
after stumbling and falling to the ground.  No mention of a 
back injury in service was noted.  X-rays of the lumbar spine 
revealed degenerative facet disease at the lumbosacral 
junction.  The appellant was diagnosed with lumbar 
radiculitis at the L4 level.  

In February 1998 an MRI taken of the lumbar spine revealed 
L4-5 focal left paracentral disk protrusion in the region of 
the transversing L5 nerve root and minimal effacement of the 
thecal sac; mild L5-S1 left paracentral bulge without 
stenosis; and degenerative lumbar spondylosis.  

Following the MRI, the appellant was seen by Dr. P.A.R. in 
February 1998.  The appellant reported that he had had back 
problems several years prior while in the service followed by 
a more severe injury in 1990.  He stated that his condition 
stabilized until January 1998 when he re-injured his back.  
He reported back pain with radiating pain into his left lower 
extremity.  

Dr. P.A.R. concluded that the appellant had left L5 
radiculopathy and focal disc protrusion of L4-5.  He found 
that this injury appeared to have had its onset very recently 
and corresponded with the onset of pain in January 1998.  

The appellant was evaluated by Dr. J.B.G. in March 1998.  It 
was noted that the appellant had a history of back pain for 
several years and had severely injured his back in 1990.  
Upon examination, the appellant was diagnosed with left L5 
radiculopathy.  

In November 1998 Dr. J.R.Z. examined the appellant for 
numbness in both of his feet.  The appellant stated that his 
numbness began in service and that it was related to an 
injury to his spine in 1977.  Dr. J.R.Z. noted that the 
appellant brought in service medical records supporting his 
statements.  On examination, deep tendon reflexes were absent 
at the patellar tendon bilaterally.  Sharp vs. dull sensation 
was absent from the distal ankle, bilaterally.  Hot vs. cold 
sensation was absent from the ankle distally.  Vibratory 
sensation was absent at the level of the first 
metacarpophalangeal joint (MPJ) distally and bilaterally.  

Babinski sign was absent bilaterally.  The appellant was 
diagnosed with severe bilateral neuropathy, etiology unknown, 
possibly related to a spinal injury.  Dr. J.R.Z. concluded 
that the appellant's bilateral foot neuropathy could have 
been caused by his in-service spinal injury.  He acknowledged 
the possibility that the numbness could be metabolic rather 
than traumatic in origin.  Dr. J.R.Z. concluded that, 
regardless of this, his numbness had been present since his 
days in the service.  

The appellant provided testimony at a personal hearing in 
November 1998.  At the hearing, the appellant's 
representative specifically referred to the x-ray findings 
made in service regarding the increased angle of the coccyx 
and sacrum in November 1977.  Transcript, p. 2.  The 
representative contended that the appellant's back injury and 
foot numbness seemed to be consistent with each other.  Tr., 
p. 2.  

It was contended at the hearing that the appellant's 
subsequent back injuries in 1990 and 1998 were the result of 
the original in-service back injury.  Tr., p. 2-5.  The 
appellant reported that he always felt a little back pain 
prior to re-aggravating it in 1990.  Tr., p. 6.  

Regarding his feet, the appellant testified that he 
remembered complaining about bilateral foot numbness before 
he had started complaining about his back.  Tr., p. 11.  The 
appellant testified to having bilateral numbness and sweating 
in his feet since service.  Tr., pp. 12-14.  The appellant 
testified that his feet would still get cold and clammy and 
that his symptoms had gotten worse since the military.  Tr., 
pp. 14-15.  

In December 1998 the appellant underwent an independent 
medical examination for lower extremity numbness and 
sweating.  The appellant reported injuring his back while in 
the service and subsequently developing bilateral numbness of 
the first big toes of both feet shortly thereafter.  He 
stated that these symptoms had continued unchanged since that 
time.  Dr. P.E. noted the conclusions of Dr. J.R.Z. regarding 
the etiology of the appellant's foot disorder.  

On examination, sensory testing of the feet revealed a loss 
to pinprick over the soles of both feet and over the tip of 
the fifth toe bilaterally.  Vibratory sensation was slightly 
decreased at the ankles, and light touch sensation revealed a 
slight loss of sensation over the soles of both feet.  
Electrodiagnostic studies were concluded to show no 
indication of polyneuropathy.  Dr. P.E. reviewed the MRI of 
the appellant's lumbar spine and found no evidence of a 
pathology capable of causing bilateral foot numbness.  He 
also noted that electrodiagnostic studies performed during 
the examination showed no indication of peripheral neuropathy 
or lumbosacral radiculopathy.  Dr. P.E. noted that the 
appellant's foot symptoms began two years after his service 
back injury.  From both the distribution of symptoms and 
relative abnormalities of lateral plantar nerve distal 
latencies, Dr. P.E. concluded that the appellant's foot 
numbness could be due to tarsal tunnel syndrome.  Dr. P.E. 
concluded that there was no indication that his foot numbness 
was secondary to his military-related back injury of 1977.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well-grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well-groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

If the claim is not well-grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


I.  Whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for a 
low back disorder and numbness and 
sweating of the feet.

Analysis

The appellant seeks to reopen claims of entitlement to 
service connection for a low back disorder and numbness and 
sweating of the feet.  When a claim is finally denied by the 
RO the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7104(b);  38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the June 
1993 decision.  This evidence consists of numerous medical 
records from February 1994 to December 1998 as well as 
testimony from a personal hearing conducted in November 1998.  
Since there is no other such evidence in the record, such 
evidence is neither duplicative nor cumulative, and therefore 
constitutes new evidence.  

The above-mentioned medical records bear directly and 
substantially upon both of the issues being considered in 
this case; service connection for a low back disorder and 
service connection for numbness and sweating of the feet.  
Such evidence is significant and must be considered in order 
to fairly decide the merits of both claims.  In this regard, 
the Board notes that there is medical opinion relating post 
service reported back and foot disorders to service.  The 
specified basis of the prior denial by the RO was that there 
was no evidence of a link between any post service back and 
foot disorders and the veteran's service.

The Board therefore finds that new and material evidence has 
been received since the June 1993 Board decision, and the 
appellant's claims are therefore reopened.  

As the Board noted above, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the appellant has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well-grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well-grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claims of entitlement to service connection for a 
low back disorder and service connection for numbness and 
sweating of the feet, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claims are 
well-grounded.


II.  Whether the claims of entitlement to 
service connection for a low back 
condition and service connection for 
numbness and sweating of the feet are 
well-grounded.

Analysis

The Board initially notes that the appellant has presented 
well-grounded claims within the meaning of 38 U.S.C.A. § 
5107(a).  The record shows medical evidence of a current low 
back and bilateral foot disability.  There is evidence of in-
service injuries to the low back and his feet, and there is a 
medical opinion suggesting a link between these conditions 
and service.  See Cohen, supra, at 137.  

Therefore, the Board finds that the appellant has presented 
well-grounded claims of service connection for a low back 
disorder and for numbness and sweating of the feet.  


ORDER

The appellant having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, the appeal is granted in this regard.

The appellant having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
numbness and sweating of the feet, the appeal is granted in 
this regard.

The appellant's claim of entitlement to service connection 
for a low back disorder is well-grounded.

The appellant's claim of entitlement to service connection 
for numbness and sweating of the feet is well-grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

The Board concludes that further development is required in 
this case.  The Board notes that the record shows a history 
of a significant back injury in 1990.  The appellant 
testified that he received treatment for his back in 1990.  
Transcript, pp. 5-6.  It is not clear whether all records 
pertaining to a 1990 back injury have been obtained.  
Specifically, there are no records on file of treatment in 
1990 for a 1990 back injury.  

The record shows that the appellant sustained multiple back 
injuries after his discharge from service.  It is unclear 
from the record as to whether any portion of his current low 
back disability can be attributed to his in-service back 
injury or solely resulted from his post-service back 
injuries.  It is also unclear as to whether the appellant's 
post-service back injuries are in any way related to his in-
service back injury.  In this regard, there are both opinions 
in favor and against any such relationship.

In addition, it is not clear from the record as to the exact 
nature of the appellant's current foot disability or whether 
his current foot disability can be causally linked to service 
or whether it can be linked the appellant's in-service back 
injury.  While Dr. P.E. concluded that the appellant's foot 
symptoms were not attributable to an in-service back injury, 
the Board notes that Dr. P.E. erroneously noted that the 
appellant's first foot symptoms did not appear until two 
years after his back injury.  

The record shows that the appellant began experiencing foot 
symptoms approximately one month after being treated for a 
back injury in July 1977.  Furthermore, there is medical 
opinion on file relating the appellant's foot disorder to 
service and/or spinal injury therein.  For all of these 
reasons, the Board finds it necessary to remand for a VA 
examination in order to clarify the exact nature and etiology 
of the appellant's low back and bilateral foot disorders.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

For the reasons stated above, this case is remanded for the 
following development:

1.  The appellant and his representative 
should be provided the opportunity to 
present any additional arguments or 
evidence in support of his claim.  In 
particular, the appellant should identify 
for the RO where and from whom he 
received treatment for his 1990 back 
injury.  He should specifically identify 
where he received treatment for his back 
in 1990 and 1991.  

The RO should then attempt to obtain the 
records identified by the appellant, 
after obtaining any necessary 
authorization or medical releases.  All 
information obtained should be associated 
with the claims file.  

2.  After any additional evidence has 
been received and added to the record, 
the appellant should be afforded 
comprehensive VA orthopedic and podiatry 
examinations for a low back disorder and 
numbness and sweating of the feet.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by the 
examiners in this regard.  It is 
essential that the examiners review the 
claims folder in its entirety.  

The examiners should certify that the 
evidence was reviewed.  The examiners 
should take specific note of the 
appellant's reported and documented 
medical history.  Any further indicated 
special studies should be conducted.  

The examiners should assess the 
appellant's current symptomatology and 
note the specific nature of his low back 
disorder and bilateral foot condition in 
the examination reports.  

In the examination report regarding the 
appellant's back, the examiner should 
offer an opinion as to whether there is a 
causal link between any current low back 
disability and service.  In doing so, the 
examiner should carefully examine the x-
ray findings made in service regarding 
the appellant's lumbar spine.  The 
examiner should also carefully address 
the appellant's post-service back 
injuries and associated laboratory 
findings.  

The examiner should then determine 
whether there is a causal relationship 
between any portion of the appellant's 
current low back disability and his in-
service back injury in light of the 
appellant's post-service back injuries.  
The examiner should determine whether the 
appellant's post-service back injuries 
are related to his in-service back 
injury.  The examiner should also, if 
necessary, distinguish between the 
appellant's current back problems 
originating in service and the 
appellant's current back problems 
originating after service.  

Regarding the appellant's feet, the 
examiner should determine the exact 
nature of the appellant's current 
bilateral foot disorder.  The examiner 
should determine whether there is a 
causal relationship between the 
appellant's current foot disorder and 
military service.  

The examiner should also determine 
whether there is any relationship between 
the appellant's current foot disorder and 
his in-service back injury.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issues of service connection for a 
low back disorder and service connection 
for numbness and sweating of the feet on 
a de novo basis.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

